internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi - plr-129850-00 date date x state a b partnership management properties d1 d2 dollar_figurez dollar_figurey dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that x’s rental income from the properties is not passive_investment_income within the meaning of sec_1362 and sec_1375 of the internal_revenue_code the information submitted states that x was incorporated under state law on d1 and plans to elect under sec_1362 to be an s_corporation x has two shareholders a and b x has accumulated_earnings_and_profits x is engaged in the business of owning and operating commercial rental real_estate office and industrial buildings x owns interests in the properties either directly plr-129850-00 or through the partnership x has a general_partnership interest and limited_partnership_interest in the partnership management a corporation owned equally by a and b manages the properties as well as other rental properties owned by corporations related to x in addition x retains various independent contractors to provide services with respect to the properties through management and contractors the services provided by x include not all services are provided to all properties maintaining exterior areas including policing of grounds window washing painting roofing landscaping parking areas and driveways areas maintaining heating cooling lighting and electrical systems and providing janitorial and scavenger services in addition to the services x provides to tenants x through management performs the usual leasing and administrative activities involved in managing real_estate these activities include collecting rents including taking legal action against delinquent tenants collecting and analyzing rental market information reviewing prospective tenants drafting individual leases reviewing and approving tenant improvements and providing on call emergency services in the fiscal_year ending d2 x either directly or as part of its distributive_share of the partnership’s items accrued approximately dollar_figurez in rents and incurred approximately dollar_figurey in relevant expenses sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 provides that if at the close of a taxable_year an s_corporation has subchapter_c_earnings_and_profits and gross_receipts more than percent of which are passive_investment_income a tax is imposed on the excess_net_passive_income of the corporation sec_1375 provides that the terms passive_investment_income and gross_receipts have the same respective meanings as when used in sec_1362 sec_1_1362-2 of the income_tax regulations provides that plr-129850-00 rents means amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from the properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 and sec_1375 except as specifically set forth above we express no opinion as to the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to make an s election further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
